Citation Nr: 1036245	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  04-26 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for retropatellar pain 
syndrome, right knee, claimed as knee strain.

2. Entitlement to service connection for retropatellar pain 
syndrome, left knee, claimed as knee strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran served on active duty from January 1997 to September 
2002, and had subsequent reserve duty.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In 
that decision, the RO, in pertinent part, granted service 
connection for a lumbar spine disability, cervical spine 
disability, hemorrhoids, left and right little toe disability, 
and scar on the right wrist. The Veteran disagreed with the 
evaluations assigned for such disabilities.  The RO also denied 
service connection for residuals of breast reduction surgery, and 
retropatellar pain syndrome of the right and left knees.

The claims folder was transferred to the RO in St. Louis, and 
then to the RO in Atlanta, due to changes in the Veteran's 
residence.

In June 2003, the Veteran testified before a rating specialist 
sitting at the RO.  A copy of the hearing transcript is of record 
and has been reviewed.

In a March 2008 rating decision, the RO granted service 
connection for scarring on the left and right breast, residuals 
of bilateral breast reduction surgery, and assigned a 10 percent 
evaluation for each disability, effective September 22, 2002. 
Because the Veteran was awarded a complete grant of the benefit 
sought with respect to that matter, it is no longer on appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993).

In the March 2008 rating decision, the RO also recharacterized 
the residual disability as a result of right wrist ganglion cyst 
excision as reflected on the title page of this decision.  In 
addition to the scar on the right wrist, the RO took into account 
the nerve impairment, and increased the evaluation 10 percent, 
pursuant to Diagnostic Code 8516.

In October 2008, the Board received additional evidence from the 
Veteran along with a waiver of initial RO consideration.
In January 2009, the Board denied increased rating claims for a 
cervical spine disability, lumbosacral strain, hemorrhoids, and 
residuals of a ganglion cyst on the right wrist; and remanded the 
issues of entitlement to service connection for retropatellar 
pain syndrome of the right and left knees for further 
development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Service treatment records show that, in January 1997, the Veteran 
sought medical care for pain in the left knee.  There was mild 
tenderness on examination, and the assessment was medial 
collateral ligament strain.  In February 1997, the Veteran 
reported continued pain in the left knee.  In April 1997, the 
Veteran was treated for right knee pain secondary to overuse.  
According to a January 1999 clinic noted, the Veteran slipped on 
ice, sustaining a left knee strain, in pertinent part.  On the 
report of medical assessment, completed in May 2002 prior to her 
separation from service, the Veteran indicated that she had had 
knee problems.  Clinical examination of the lower extremities was 
noted as normal on separation examination report.
 
In August 2002, VA examination of the knees was normal.  In 
January 2008, the Veteran underwent another VA examination of the 
knees and the examiner indicated that there is no medical 
diagnosis shown on examination that can be attributed to the 
Veteran's service connection for a bilateral knee disability.  X-
rays dated in January 2008 was essentially normal.

However, more recently, in April 2009, the Board received 
additional medical evidence submitted by the Veteran.  Among this 
evidence is an x-ray report dated in December 2008 that shows 
evidence of mild degenerative changes of the knees, as well as 
chondromalacia of the bilateral patellae.  The evidence also 
shows that in February 2009, the Veteran underwent magnetic 
resonance scans (MRI) of the right and left knees, and reported 
having had chronic bilateral knee pain for at least 8 years.  MRI 
of the right knee showed mild proximal patellar tendinopathy, a 
somewhat-thinned medial and lateral menisci, and findings 
consistent with chondromalacia.  MRI of the left knee showed 
evidence of chondromalacia patella, a subcentimeter cyst inferior 
to the medial tibial spine, and mild proximal and distal 
tendinopathy.

According to a March 2009 treatment note, an impression of 
bilateral patellar chondromalacia is shown.  

Given the current evidence of a bilateral knee disability, and 
the in-service treatment for knee pain and strains, the Board 
finds that a VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should schedule the Veteran 
for an examination to determine the 
etiology of any currently diagnosed 
bilateral knee disability.  The claims 
folder, to include a copy of this Remand, 
must be made available to and reviewed by 
the examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims folder 
was reviewed.  Any indicated studies should 
be performed.

The examiner should note any disability 
currently shown in the right and left 
knees.

For each knee disability currently shown, 
the examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that such disability 
is related to the Veteran's military 
service.  The examiner should reconcile the 
opinion with the service treatment records 
dated in 1997 and 1999 showing right knee 
pain and left knee pain and strains, the 
May 2002 separation examination report and 
report of medical assessment, the August 
2002 VA examination report, and the January 
2008 VA examination report. 

In offering any opinion, the examiner must 
consider the full record, to include all 
medical and lay evidence of record, 
regarding the incurrence of the Veteran's 
claimed disability and the continuity of 
symptomatology.  The rationale for any 
opinion offered should be provided.  

2.  Upon completion of the above- requested 
development, the RO should readjudicate the 
issues of entitlement to service connection 
for retropatellar pain syndrome of the 
right and left knees.  All applicable laws 
and regulations should be considered.  If 
any benefits sought on appeal remain 
denied, the Veteran and her representative 
should be provided with a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the Veteran until she is 
notified by the RO; however, the Veteran is advised that failure 
to report for any scheduled examination may result in the denial 
of her claim.  38 C.F.R. § 3.655 (2010).  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

